UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8093



In Re: HENRY SCARBOROUGH TODD,

                                                          Petitioner.




         On Petition for Writ of Mandamus. (CR-92-301)


Submitted:   March 21, 1996                 Decided:   April 12, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Henry Scarborough Todd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks a writ of mandamus from this court, ordering

the district court to rule on his 28 U.S.C. § 2255 (1988) motion

and his motion for rehearing. The district court denied Petition-

er's motion for rehearing by order entered July 31, 1995. The court

granted summary judgment to Defendants in Petitioner's § 2255 mo-
tion on December 19, 1995. Because Petitioner has already received

the relief he now seeks, we grant leave to proceed in forma pau-

peris and deny his petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                2